174 S.W.3d 551 (2005)
STATE of Missouri, Respondent,
v.
Sharon A. TAYLOR, Appellant.
No. WD 63186.
Missouri Court of Appeals, Western District.
August 9, 2005.
Lew A. Kollias, Columbia, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before SMART, P.J., HOLLIGER and HARDWICK, JJ.

ORDER
PER CURIAM.
Sharon Taylor was convicted by jury of involuntary manslaughter, § 565.024, RSMo.2000, and armed criminal action, § 571.015. On appeal, she contends the trial court plainly erred in instructing the jury on the armed criminal action charge.
Upon review of the record, we find no manifest injustice and affirm the judgment of conviction. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
AFFIRMED. Rule 30.25(b).